Citation Nr: 1000705	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-28 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to 
July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

The Veteran appeared and testified at a hearing held at the 
RO before a Decision Review Officer in July 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the Board finds that remand of the Veteran's 
claim is necessary in order to obtain a VA examination that 
provides the necessary information needed to fully evaluate 
the Veteran's service-connected bilateral tinea pedis.  
Specifically, the rating criteria evaluating the Veteran's 
disability requires knowledge of the percentages that the 
skin disease covers the entire body and the exposed area 
affected, if any.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806. 

The Veteran underwent VA examinations in July 2006 and August 
2008.  However, neither examiner provided the percentage of 
the Veteran's entire body covered or the percentage of 
exposed areas affected.  Thus, these examinations are 
inadequate for rating purposes.  The Board also notes that VA 
treatment records in the claims file, although showing 
treatment, do not provide definite enough information for the 
Board to evaluate the Veteran's bilateral tinea pedis.  Thus, 
remand is necessary to provide the Veteran with a new VA 
examination that addresses all the rating criteria in 
Diagnostic Code 7806.

As the Board is remanding the Veteran's claim, it also notes 
that there may be outstanding VA treatment records that have 
not been associated with the claims file.  In his Notice of 
Disagreement filed in January 2007, the Veteran stated that 
two days after his VA examination he was seen at the 
Indianapolis VA Hospital because of his foot problems and the 
doctor indicated that the fungus covers the majority of his 
feet.  The VA examination referred to was conducted on July 
17, 2006.  A review of the claims file, however, does not 
reveal any VA treatment records for July 2006.  VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Upon remand, the RO should obtain 
the veteran's VA treatment records from July 2006.  In 
addition, as the Veteran receives all his treatment at VA, 
any treatment records pertaining to his bilateral tinea pedis 
should be obtained since August 2008, the last date treatment 
records are of file.

Accordingly, this case is REMANDED for the following:

1.  Obtain the Veteran's medical records 
from the VA Medical Center in Indianapolis, 
Indiana, for treatment for complaints 
related to bilateral tinea pedis from July 
2006 and September 2008 to the present.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility should 
provide a negative response if records are 
not available.

2.  Thereafter, schedule the Veteran for a 
VA skin disease examination to determine the 
current severity of his service-connected 
bilateral tinea pedis.  The claims file must 
be provided to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report that 
the claims file was reviewed, and provide a 
complete rationale for all conclusions and 
opinions.

All necessary tests and studies should be 
conducted.  The examiner should elicit 
information as to the frequency, duration, 
and severity of any associated 
symptomatology, and loss of function in 
daily activities, including work and 
physical activity.  The examiner must state 
the type(s) of treatment the Veteran has 
received for his skin disease.  In addition, 
the examiner must state the percentage of 
the entire body that is affected by the skin 
disease and percentage of exposed areas 
affected by the skin disease.

3.  Thereafter, the Veteran's claim should 
be readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




